DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Joyce, US Patent Publication 2013/0292862.
Regarding claims 1 and 9, Joyce teaches a laminating and shaping apparatus comprising: a shaping tank in which a laminated and shaped product is shaped by an accommodated shaping material (see figure 1 with item 106); a slider that has a shaping reference surface as a base of the laminated and shaped product (items 802 and 118 figures 1 and 8-9), and slidably moves in a direction away from an inner wall of said shaping tank and perpendicular to the shaping reference surface (arrows on figure 1 and 8/9);
a light emitter that emits a light beam to the shaping material in said shaping tank from outside said shaping tank (items 126 and 124 in figure 1); and a material supplier that supplies the shaping material between an inner wall of said shaping tank (item 702 figure 7), which is formed on a side of said light emitter, and the shaping reference surface, by dropping the shaping material [0078-0082], wherein said light emitter emits the light beam to the shaping material accommodated between the inner wall and the shaping reference surface (see figure 1).
Regarding claim 2 Joyce remains as applied above and further teaches that the shaping reference surface is one of a surface parallel to a vertical direction and a surface making an angle of not more than 45° to the vertical direction (see direction of arrows for item 130 in figures).
Regarding claim 3 Joyce remains as applied above and further teaches that the inner wall includes a light transmitting portion that transmits the light beam [0038-0041].
Regarding claim 4 Joyce remains as applied above and further teaches that the inner wall is openable, and is opened when the light beam is emitted to the shaping material (see figures 8 and 9).
Regarding claim 6 Joyce remains as applied above and further teaches that the shaping material includes one of a powder material and a liquid material (liquid [0042]).
Regarding claims 7 and 8 Joyce remains as applied above and further teaches that a detector that detects a supply amount of the shaping material supplied by said material supplier (inferred from teaching of maintaining level line constant through movement of wall and introduction of resin in figure 7) through use of a host controller [0117]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce, US Patent Publication 2013/0292862 in view of Owa et al, US Patent Publication 2009/0015808.
Regarding claim 5, Joyce is silent as to an inclination driver that inclines the shaping tank.
In the same field of endeavor of solving eth problem of controlling the exposure of light onto a target, Owa teaches the act of using a driver to actively control the inclination angle of the substrate that is being targets by the light in the apparatus [0067].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the conventional means of adjusting the angle of the apparatus to adjust for fluctuations in the operation with a controlled driver in the Joyce patent that is merely silent to the use and advantage of such a controlled device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/664591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the invention vastly overlap with slightly different focuses on different features of a substantially similar apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748